THE COURT.
Defendant was charged with the crime of assault with a deadly weapon with intent to commit murder and he was convicted of assault with a deadly weapon.
[1] No argument has been made in this court in his behalf, his counsel concluding, no doubt, in view of the record, that any discussion would be useless. The evidence is overwhelming and conclusive as to his guilt. Indeed, he was greatly favored by the jury in rendering a verdict for 'the lesser offense. His rights were all safeguarded by the lower court and he had a fair trial. No reason exists why the verdict should be disturbed, and the judgment is, therefore, affirmed.